In a custody proceeding, the parties cross-appeal from an order of the Family Court, Dutchess County, dated June 25, 1977, which, inter alia, dismissed the petition on the merits and continued custody in the father. Order reversed, without costs or disbursements, and proceeding remanded to the Family Court for a hearing as to the issue of custody. On the court’s own motion, the proceeding is transferred from the Family Court, Dutchess County, to the Family Court, Suffolk County, and the hearing shall be held in Suffolk County, where the child now resides. This proceeding should not have been determined on the pleadings. On oral argument, the father consented to a reversal and the holding of a hearing on the merits. Titone, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.